Exhibit 10.62

 

Callaway Golf Company    Recipient:     Restricted Stock Grant    Effective
Grant Date:          Number of Shares:          Plan:   2004 Equity Incentive
Plan

 

CALLAWAY GOLF COMPANY, a Delaware corporation (the “Company”), has elected to
grant to you, the Recipient named above, an award of stock subject to the
restrictions and on the terms and conditions set forth below. Terms not
otherwise defined in this Restricted Stock Grant will have the meanings ascribed
to them in the Plan identified above (the “Plan”).

 

1. Governing Plan. The Recipient hereby acknowledges receipt of a copy of the
Plan and a Prospectus for the Plan (the “Plan Prospectus”). This Restricted
Stock Grant is subject in all respects to the applicable provisions of the Plan,
which are incorporated herein by this reference. In the case of any conflict
between the provisions of the Plan and this Restricted Stock Grant, the
provisions of the Plan will control.

 

2. Grant of Restricted Stock. Effective as of the Effective Grant Date
identified above, the Company has granted and issued to the Recipient the Number
of Shares of the Company’s Common Stock identified above (the “Restricted
Stock”), subject to the terms, conditions and restrictions set forth in this
Restricted Stock Grant.

 

3. Restrictions on the Granted Stock. The Restricted Stock is subject to the
following restrictions:

 

  (a) No Transfer. The shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered until
the restrictions set forth in this paragraph lapse or expire as provided in
paragraph 4, and any additional requirements or restrictions contained in this
Restricted Stock Grant have been satisfied, terminated or waived by the Company
in writing.

 

  (b) Cancellation of Unvested Shares. In the event Recipient ceases to be an
employee of the Company or its subsidiary for any reason before the restrictions
set forth in this paragraph have lapsed or expired as provided in paragraph 4,
the Company will cancel and void all shares of Restricted Stock for which such
restrictions have not lapsed or expired (i.e. unvested shares); provided,
however, that the Board of Directors or its designee may, in its discretion,
determine not to cancel and void all or part of such unvested shares, in which
case the Board of Directors or designee may impose whatever conditions it
considers appropriate on any shares that are not cancelled or voided.

 

  (c) Certificate. The certificate(s) representing the Restricted Stock will
remain in the physical custody of the Company or its designated agent until the
restrictions set forth in this paragraph lapse or expire as provided in
paragraph 4, and any additional requirements or restrictions contained in this
Restricted Stock Grant have been satisfied, terminated or expressly waived by
the Company in writing. Notwithstanding the foregoing, the Company may elect to
maintain the shares in book-entry form with its transfer agent unless and until
the Company is required to deliver the certificates hereunder.

 

  (d) Restrictive Legend. The certificate(s) representing the Restricted Stock
may bear a legend making reference to any restrictions (or other terms and
conditions) imposed by this Restricted Stock Grant as the Company deems
necessary or appropriate to enforce such restrictions (or other terms and
conditions).



--------------------------------------------------------------------------------

4. Lapse of Restrictions. The restrictions imposed under paragraph 3 will lapse
and expire, and the shares of Restricted Stock will vest, in accordance with the
following:

 

  (a) Vesting Schedule. Subject to earlier cancellation, and subject to the
accelerated vesting provisions, if any, set forth in any employment agreement
between Recipient and the Company or its subsidiary, as the same may be amended,
modified, extended or renewed from time to time, the restrictions imposed under
paragraph 3 will lapse and be removed with respect to the number of shares of
Restricted Stock set forth below in accordance with the vesting schedule set
forth below (the “Vesting Schedule”):

 

Number of Shares

--------------------------------------------------------------------------------

  

Date Restrictions Lapse

--------------------------------------------------------------------------------

      

 

The Board of Directors or its designee, however, may, in its discretion,
accelerate the Vesting Schedule (in which case, the Board of Directors or
designee may impose whatever conditions it considers appropriate on the
accelerated portion). In addition, the restrictions imposed under paragraph 3
will automatically lapse and be removed immediately prior to any Change in
Control, if the Recipient is an employee or consultant of the Company or its
subsidiary at that time, provided, however, that the Board of Directors, or
appropriate committee thereof, in its sole discretion, may provide that such
restrictions do not automatically lapse immediately prior to any such Change in
Control, and instead provide that the Restricted Stock shall continue under the
same terms and conditions or shall continue under the same terms and conditions
with respect to shares of a successor company that may be issued in exchange or
settlement of such Restricted Stock in connection with a Change in Control.
Notwithstanding the foregoing, if the Committee elects to provide that such
restrictions do not lapse in connection with a Change in Control and Recipient’s
employment is terminated for any reason within one year following such Change in
Control, then such restrictions shall lapse and be removed immediately upon such
termination of employment. For purposes hereof, “Change in Control” shall have
the meaning set forth in Exhibit A attached hereto.

 

  (b)

Payment of Taxes. Upon the lapse of the restrictions in accordance with the
foregoing, Recipient must pay in the form of a check or cash or other cash
equivalents to the Company such amount as the Company determines it is required
to withhold under applicable laws as a result of the lapse of such restrictions.
In this regard, you authorize the Company and/or its subsidiary to withhold all
applicable tax-related items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or its subsidiary or from
proceeds of the sale of shares of Restricted Stock. Alternatively, or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of shares of Restricted Stock that you acquire to meet the
withholding obligation for tax-related items, and/or (2) withhold from the
shares of Restricted Stock for which the restrictions have lapsed that number of
shares having an aggregate Fair Market Value (as defined in the Plan),
determined as of the date the tax withholding obligation arises, equal to the
amount of the total withholding tax obligation; provided, however, that, the
number of shares so withheld shall not have an aggregate Fair Market Value in
excess of the minimum required withholding. You acknowledge that the ultimate
liability for all tax-related items legally due by you is and remains your
responsibility and that Company

 

-2-



--------------------------------------------------------------------------------

 

and/or its subsidiary (a) makes no representations or undertakings regarding the
treatment of any tax-related items in connection with any aspect of the
Restricted Stock, including the grant or vesting or and subsequent sale of
shares of Restricted Stock or the receipt of any dividends; and (b) do not
commit to structure the terms of the grant or any aspect of the Restricted Stock
to reduce or eliminate your liability for tax-related items.

 

  (c) Release of Certificate. As soon as practicable after the lapse and removal
of the restrictions applicable to all or any portion of the Restricted Stock as
provided in this paragraph, the Company will release (or cause to be issued)
certificate(s) representing such Restricted Stock to the Recipient, provided
that the Recipient has paid to the Company, by cash or check or by any other
method permitted by paragraph 4(b), an amount sufficient to satisfy any taxes or
other amounts required by any governmental authority to be withheld and paid
over to such authority for the Recipient’s account, or otherwise made
arrangements satisfactory to the Company for the payment of such amounts through
withholding or otherwise.

 

5. Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, during the period prior to the lapse and removal of the restrictions
set forth in paragraph 3, except as otherwise provided herein, the Recipient
will have all of the rights of a shareholder with respect to all of the
Restricted Stock, including without limitation the right to vote the Restricted
Stock and the right to receive all dividends or other distributions with respect
to the Restricted Stock. In connection with the payment of such dividends or
other distributions, the Company will be entitled to deduct any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for the Recipient’s account.

 

6. Section 83(b) Election. The Recipient will be entitled to make an election
pursuant to Section 83(b) of the Internal Revenue Code, or comparable provisions
of any state tax law, to include in the Recipient’s gross income the amount by
which the fair market value of the Restricted Stock the Recipient acquires
exceeds the consideration paid for such shares only if, prior to making any such
election, the Recipient (a) timely notifies the Company in writing of the
Recipient’s intention to make such election by delivering to the Company a copy
of a fully-executed Section 83(b) Election Form approved by the Company and
(b) pays to the Company an amount sufficient to satisfy any taxes or other
amounts required by any governmental authority to be withheld or paid over to
such authority for the Recipient’s account, or otherwise makes arrangements
satisfactory to the Company for the payment of such amounts through withholding
or otherwise. Recipient hereby acknowledges that (i) the foregoing does not set
forth all the requirements for effecting a valid 83(b) election, (ii) that
Recipient will need to take additional action, including making certain filings
with the Internal Revenue Service to make a valid 83(b) election and (iii) that
the Company has no responsibility for ensuring that Recipient satisfies the
requirements for a valid 83(b) election.

 

7. Taxable Event. The Recipient acknowledges that the Restricted Stock will have
significant tax consequences to the Recipient and Recipient is hereby advised to
consult with Recipient’s own tax advisors concerning such tax consequences. A
general description of the U.S. federal income tax consequences related to
restricted stock awards is set forth in the Plan Prospectus.

 

8.

Severability. The provisions of this Agreement shall be deemed to be severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
held to be invalid or unenforceable under present or future laws

 

-3-



--------------------------------------------------------------------------------

 

effective during the term of this Agreement, such provision shall be fully
severed, and in lieu thereof there shall automatically be added as part of this
Agreement a suitable and equitable provision in order to carry out, so far as
may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

 

9. Governing Law. This Restricted Stock Grant will be governed by and construed
in accordance with the laws of the State of Delaware and applicable federal law.

 

10. Irrevocable Arbitration of Disputes.

 

(a) You and the Company agree that any dispute, controversy or claim arising
hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

(b) You and the Company agree that the arbitrator shall have the authority to
issue provisional relief. You and the Company further agree that each has the
right, pursuant to California Code of Civil Procedure section 1281.8, to apply
to a court for a provisional remedy in connection with an arbitrable dispute so
as to prevent the arbitration from being rendered ineffective.

 

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

 

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

 

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

 

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the

 

-4-



--------------------------------------------------------------------------------

number of depositions or interrogatories) and by restricting the scope of
discovery only to those matters clearly relevant to the dispute. However, at a
minimum, each party will be entitled to at least one (1) deposition and shall
have access to essential documents and witnesses as determined by the
arbitrator.

 

(g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

 

THE PARTIES HAVE READ SECTION 10 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

                     (Employee)

  

                    (Company)

 

IN WITNESS WHEREOF, the Company and Recipient have executed this Restricted
Stock Grant effective as of the Effective Grant Date.

 

CALLAWAY GOLF COMPANY      

RECIPIENT

By:                              

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

 

(a) Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

 

(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

 

(c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

 

(i) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

 

(ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

 

(d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.